DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 9, drawn to a SOT MTJ, classified in G01R 33+.
II. Claims 10 - 15, drawn to a write head with an MTJ, classified in G11B 5+.
III. Claims 16 - 20, drawn to a MRAM with an MTJ, classified in G11C 11+.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operations, function or effect (Group I can function as a magnetic compass; Group II functions to write data to a moving medium; Group II functions to store data in a static memory address).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
While the search may overlap in some areas, there is no reason to believe the search would be coextensive giving the divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Restrictions
Regardless of which Group is elected, this application contains claims directed to the following patentably distinct species groupings. One election must be made from each Grouping (i.e. a proper reply might be “Species IA, Species IIA, and Species IIIB”):
Species Grouping I: the pre-seed layer comprises
Specie IA: a composition that is magnetic
Specie IB: a composition that is non-magnetic
Species Grouping II: the seed layer comprises
Specie IIA: a composition that is magnetic
Specie IIB: a composition that is non-magnetic
Species Grouping III: the crystalline layer comprises
Specie IIIA: a composition that is magnetic
Specie IIIB: a composition that is non-magnetic
The species are independent or distinct because magnetic material (e.g. Co, NiFe, etc.) are mutually exclusive from non-magnetic materials (e.g. Cu, Ru, silicon oxide, etc.) in terms of magnetic properties of the layer. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each Specie Grouping, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  While the search may overlap in some areas, there is no reason to believe the search would be coextensive giving the divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
For completeness of the record, the Examiner will present a Table below that details all the possible combinations between the Restriction Requirement and the 3 Species Groupings above.
Group ID
Restriction
Species I
Species II
Species III
1
I (SOJ MTJ)
IA (magnetic)
IIA (magnetic)
IIIA (magnetic)
2
I (SOJ MTJ)
IA (magnetic)
IIA (magnetic)
IIIB (non-magnetic)
3
I (SOJ MTJ)
IA (magnetic)
IIB (non-magnetic)
IIIA (magnetic)
4
I (SOJ MTJ)
IA (magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)
5
I (SOJ MTJ)
IB (non-magnetic)
IIA (magnetic)
IIIA (magnetic)
6
I (SOJ MTJ)
IB (non-magnetic)
IIA (magnetic)
IIIB (non-magnetic)
7
I (SOJ MTJ)
IB (non-magnetic)
IIB (non-magnetic)
IIIA (magnetic)
8
I (SOJ MTJ)
IB (non-magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)
9
II (write head)
IA (magnetic)
IIA (magnetic)
IIIA (magnetic)
10
II (write head)
IA (magnetic)
IIA (magnetic)
IIIB (non-magnetic)
11
II (write head)
IA (magnetic)
IIB (non-magnetic)
IIIA (magnetic)
12
II (write head)
IA (magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)
13
II (write head)
IB (non-magnetic)
IIA (magnetic)
IIIA (magnetic)
14
II (write head)
IB (non-magnetic)
IIA (magnetic)
IIIB (non-magnetic)
15
II (write head)
IB (non-magnetic)
IIB (non-magnetic)
IIIA (magnetic)
16
II (write head)
IB (non-magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)
17
III (MRAM)
IA (magnetic)
IIA (magnetic)
IIIA (magnetic)
18
III (MRAM)
IA (magnetic)
IIA (magnetic)
IIIB (non-magnetic)
19
III (MRAM)
IA (magnetic)
IIB (non-magnetic)
IIIA (magnetic)
20
III (MRAM)
IA (magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)
21
III (MRAM)
IB (non-magnetic)
IIA (magnetic)
IIIA (magnetic)
22
III (MRAM)
IB (non-magnetic)
IIA (magnetic)
IIIB (non-magnetic)
23
III (MRAM)
IB (non-magnetic)
IIB (non-magnetic)
IIIA (magnetic)
24
III (MRAM)
IB (non-magnetic)
IIB (non-magnetic)
IIIB (non-magnetic)


Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicants due to the complexity of the restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 8, 2022